 
EXHIBIT 10.9

Financial Adviser Agreement


Party A: Chongqing Zhongbao Investment (Group) Stock Co., Ltd.
Chongqing Zhongbao Investment (Group) Stock Co., Ltd. is a Chongqing registered
private company engaging in real estate development, construction, sales,
maintenance and management services.


Party B: MorleyMorgan Capital & Investment Group, Ltd.
MorleyMorgan Capital & Investment Group, Ltd. is a Delaware registered financial
adviser corporation, assisting Chinese private companies going public in the
U.S. and providing services to their financing activities.


Adhering to principals such as equality and voluntarism, mutual benefit and long
term corporation, and through friendly negotiation, both Party A and B agreed
the following terms in regards of Party A’s going public in the U.S. and
obtaining financing on U.S. capital market. Party A delegates Party B, and Party
B accepts the delegation as being the financial adviser to Party A.


1.    Key Elements of the Work


1st step: Both parties signed the Financial Adviser Agreement (the “Agreement”)
and Party A officially delegates Party B as its exclusive financial adviser.


2nd step: Party B will perform due diligence on Party A, from both legal and
financial perspectives. Party A will actively cooperate with Party B providing
any relevant information and preparing due diligence answers. Party A will also
develop solutions to solve any problems according to the results of the due
diligence.


3rd step:
 
1)  
Party A will prepare and collate its financials to meet the U.S. GAAP
requirements. Then the U.S. auditors shall perform a financial audit of the
Party A’s financial statements. Party A will fully support the auditing process
and provide the U.S. auditors with true and accurate financial information and
data.



2)  
Under the guidance of Party B, Party A will be responsible for the preparation
of its business plan, both English and Chinese, and submits to Party B for
further revision in order to meet the Wall Street standards. The drafts will
finally be revised to English business plan documents.



3)  
Party B will be responsible for establishing and registering offshore company
for Party A. Under the guidance of Party B, Party A shall register a WOFE
controlled by a foreign company in China and complete the overseas restructuring
and structure.

 
 
1

--------------------------------------------------------------------------------

 
 
4th step: The U.S. lawyers and bankers, fully cooperated by Party A, shall be
responsible for completing the Share Exchange Agreement between offshore company
and the shell company. At this point, Party A legally becomes a U.S public
company on OTCBB market.


5th step: After the reverse merger transaction, Party A will target for getting
on to U.S. stock exchange and start preparing related listing work, trying to
complete the listing work within 6-9 months to successfully get on to
NASDAQ/NYSE. The first-round financing amounted over $40 million will expected
to be accomplished at an appropriate time before or after the completion of the
listing. Later on, Party A shall launch second-round or third-round financing on
the U.S. capital market if continuous funding is needed for business
development.


2.    Equity Ownership Allocation


Party A agrees to give 15% of its equity ownership (initial offering shares) to
Party B and the original shareholders of the shell company. Party A will own the
remaining 85% of the shares and all the unissued shares. Party A’s management
agrees that every additional offering should strictly comply with the U.S.
corporate laws and regulations.


3.  The Amount of Financing and Pricing
 
According to Party A’s current financial situation, the first-round financing
after going public will temporarily be $40 million. According to the audit
results provided by the U.S. auditors, Party B will coordinate with Party A
negotiating with investors and seek the highest price.


4.    Party A’s Profit Expectation
 
Based upon its current financial situation and profitability, Party A estimates
that by the end of 2010, its net profit will be $10 million (assume 06/30 be the
fiscal year), and by the end of 2011, its net profit will reach $21 million, and
$30 million by the end of 2012. Whether the above estimated numbers can be
reached should be audited and decided by a U.S. accounting firm which has the
U.S. SEC qualification to perform such audit work. Party A should conduct its
financial estimation based upon its real profitability and on a reasonable and
prudent basis when preparing such estimated numbers.


5.    Proposed Timetable Expected by Party B
 
Upon the effective date of this Agreement (Party A pays Party B the retainer),
with Party A’s full support and coordination, Party B expect to complete the
reverse merger transaction within 6-9 months. The detailed timetable shows as
follows:
 
 
2

--------------------------------------------------------------------------------

 


1)  
In the first 3-6 months, Party B expects that:

A.  
U.S. auditors complete the audit of Party A’s financial statements and submit
the audited financial statements. In the case that the audit process is severely
delayed due to Party A providing inaccurate financial data and documents, Party
A shall be fully responsible for such consequences. Therefore, the process of
going public will be postpone correspondingly;

B.  
Party A will provide the business plan, both English and Chinese;

C.  
Under the guidance of Party B, Party A will complete all the required procedures
for establishing the WOFE.



2)  
Within the following 3 months, Party B expects that:

A.  
Lawyers complete all the legal documents related to the reverse merger
transaction;

B.  
Both Party A and B complete the negotiation with the shell company and sign all
the agreements related to the reverse merger transaction.



6.    Trustiness and Corporation between the Parties
 
Reverse merger transaction and capital operation on the U.S. market is a complex
system. The performance of Party A is truly the basis of the entire process;
however, the correct operation is also the key; both are indispensable.
Therefore, during the reverse merger transaction and capital operation, the
trustiness and corporation between both Parties is of the utmost importance.
Party A guarantees it will take Party B’s advice on U.S. capital operation,
while Party B promises to try their best to provide advice by taking Party A’s
long term interest into consideration.


7.    Liabilities of Party B
 
·
Recommend an accounting firm having U.S. SEC recognized industry qualifications;

·
Recommend U.S. corporate lawyers and be responsible for communication with these
lawyers;

·
Recommend U.S. investment banks work on the reverse merger transaction and
financing, developing and implementing the whole plan;

·
Prepare business plan (in English) based upon the bilingual business plan draft
(in English and Chinese) provided by Party A;

·
After Party A provides Party B with the business plan, original audited
financial statements and quarterly financial reports, Party B will select the
shell company for Party A and negotiate with the shell company;

·
Arrange road shows to the U.S. investors for Party A’s team;

·
Organize fiduciary visits for representatives of the shell company and
investment banks to Party A’s company;

·
Coordinate with U.S. lawyers cleaning the shell and liabilities in the shell and
preparing documents related to the merger;

·
Within 3-9 months after Party A provides Party B with the business plan and
audited financial statements and quarterly financial reports, with Party A’s
full support, Party B will complete the reverse merger transaction enabling
Party A to be a public company on OTCBB market (in the case that the SEC need to
inquire further information regarding such transaction, the completion of the
transaction can be reasonable delayed, but the chance for such inquires lasting
for over 3 months would be little) and the financing as well (the financing
could be completed in a couple of months after the reverse merger transaction is
done);

·
Contact market makers and be responsible for communications with them;

·
Contact financial printing service company and stock transfer agents;

·
Responsible for delivering Party A all the share certificates that offered by
the shell company for such transaction.



 
3

--------------------------------------------------------------------------------

 
 
8.    Liabilities of Party A
 
·
Ensure that the Company’s financials are clear and there will not be huge
difference between the financials provided and the ones audited. Party A does
not have any legal disputes or unexplainable liabilities, or any potential ones;

·
Provide Party B with the draft business plan, both English and Chinese, within
the time set forth in the Agreement. Provide Party B with any further documents
and instruments as required on a timely basis;

·
Fully coordinate with the U.S. audit firm recommended by Party B and the Chinese
staff selected by the audit firm. Firstly, complete the Company’s financial
adjustment consulting, and then assist the audit firm in completing the audit
report on schedule, and submit such report to Party B by the time set forth in
the Agreement;

·
Responsible for providing accommodation for “fiduciary visit” representatives
and pay the local transportation fees and accommodation in China for such
representatives;

·
Responsible for providing all the related legal documents, such as WOFE business
license;

·
Fully coordinate with the U.S. corporate lawyers recommended by Party B; prepare
documents related to merger into the shell company and sign such documents to
complete the merger with the shell company; provide documents and responses to
the SEC “Comments” on a timely basis;

·
Fully coordinate with Party B arranging the financing road shows;

·
Provide related documents and information and truly disclose the Company’s
information on a timely basis;

·
Focus on the Company’s operation and ensure achieving the Company’s goal of
operation;

·
Pay all the fees set forth in the Agreement.



9.    Fees and Payment
 
Both Parties agreed that the total fee for the reverse merger transaction (going
public on the OTCBB market) is $800,000, which includes U.S. audit fee, U.S.
legal fee, purchase of an OTCBB shell, financial adviser fee and other
miscellaneous fees, etc. The above expenses will be reimbursed to Party B when
incurred.  The payment method shows as follows:
 
1)  
Within 7 days after signing this Agreement, Party A will pay a retainer of
$50,000 to Party B, and the Agreement will then be effective, and Party B will
start working. The professionals of Party B will provide a series of services,
such as legal, financial and investment banking, during the process of the
entire operation to ensure the success of the reverse merger and financing
transactions.

2)  
Before the U.S. audit work starts, Party A will pay $250,000 as audit fees and
legal fees, etc.;



3)  
Upon the completion of the audit, Party A will pay $400,000 to purchase the
shell company;



4)  
Upon the completion of purchase the shell and the $40 million financing, Party A
will pay the remaining $100,000

 
 
4

--------------------------------------------------------------------------------

 
 
10.    PIPE Transaction
 
As the organizer of this PIPE transaction, Party B will arrange Wall Street
investment banks to secure a $40 (or over) million financing as required by
Party A.


Commission of the PIPE transaction: 7% of the total financing amount and 10%
options on the number of shares sold in this PIPE transaction. Party A pay the
fees actually incurred in the financing process (including road show fees and
legal fees re financing, etc./ the amount actually spent will be reimbursed)


11.    Warranties by Both Parties
 
·
Party A delegates Party B as the financial adviser handling the reverse merger
and financing transactions. Party B promises to select clean shell (no
liability, no legal disputes and no violation of U.S. Securities Act) for Party
A. Party B will be fully responsible for any problems caused by the shell;



·
Both Parties agree that after Party A completes the business plan and the
original audit report provided by the qualified accounting firm and in
accordance with the SEC’s filing requirements, Party B will complete the reverse
merger transaction on time with Party A’s full support. Party B will return the
payment fully to Party A if the transaction failed to be accomplished on time;



·
If Party A request a cease of the work in connection with going public in the
middle of the process, Party B will not return the payment received.



12.  
When executing this Agreement in the entire working process, both Parties shall
strictly comply with the laws and regulations. Both Parties will be responsible
for their activities in China and all the legal documents, respectively. The
services provided by Party B in the U.S. should be compliance with related laws
and regulations in the U.S. and will be responsible for any related issues.
Party B will be in charge of Party A’s U.S. capital operation, including the
purchase of OTCBB shell company, market making and marketing, PIPEs, NASDAQ
listing, secondary offering after listed on U.S. national stock exchange,
mergers between domestic and overseas companies, etc. will be fully compliance
with the U.S. securities laws and regulations and shall be responsible for
corresponding consequences.

 
 
5

--------------------------------------------------------------------------------

 
 
13.  
In the case that both Parties have different opinions, such disagreement should
be settled through negotiations by both Parties. In the case that the
disagreement cannot be settled through negotiations, China shall have the
jurisdiction on these issues.



14.  
The Agreement shall not be revised. Supplemental agreements shall be signed when
special situation occurs and for unaccomplished issues when agreed by both
Parties.



15.  
This Agreement shall be effective when signed by both Parties. Facsimile
signature shall have the same legal effects.



16.  
This Agreement is written in Chinese with 4 original copies. Each Party has 2
copies. Each copy has the same legal effects.





Party A: Chongqing Zhongbao Investment (Group) Stock Co., Ltd.


Representative: Haoji Xia


Date: 05/06/2010




Party B: MorleyMorgan Capital & Investment Group, Ltd.


Representative: Jianhua Liu


Date: 05/06/2010
 
 
6

--------------------------------------------------------------------------------

 
